Carley, Presiding Judge,
concurring specially.
I agree with the majority’s conclusion in Division 1 that the record demonstrates that the evidence of appellant’s guilt beyond a reasonable doubt is so overwhelming that it is “highly probable” that the trial court’s error did not contribute to the judgment of conviction. See Johnson v. State, 238 Ga. 59 (230 SE2d 869) (1976).
However, I do not believe that the majority opinion sufficiently condemns the type of remarks made by the trial court in this case. In fact, it appears that the majority even pretermits whether the comments constituted error or not. In my opinion, the trial court clearly erred in making any mention to the jury as to the request of defend*447ant’s counsel with regard to the method of jury selection. The trial court should simply have honored the defendant’s request and conducted voir dire in the manner requested, as provided by OCGA § 15-12-133. There was absolutely no reason for the trial court to make any comment in the presence of the jury. See Lahr v. State, 239 Ga. 813, 814 (3) (238 SE2d 878) (1977).
Decided January 7, 1992.
Jonathan Goldberg, Kenneth D. Kondritzer, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Herman L. Sloan, Rebecca A. Keel, Assistant District Attorneys, for appellee.